Name: Commission Regulation (EC) No 1073/2000 of 19 May 2000 amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  technology and technical regulations;  means of agricultural production
 Date Published: nan

 Avis juridique important|32000R1073Commission Regulation (EC) No 1073/2000 of 19 May 2000 amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 119 , 20/05/2000 P. 0027 - 0031Commission Regulation (EC) No 1073/2000of 19 May 2000amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 of June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 331/2000(2), and in particular Article 13, second indent thereof,Whereas:(1) There is a need to extend in Annex I to Regulation (EEC) No 2092/91 the possible use of micro-organisms for compost activation to cover also the use of such organisms for improving the overall condition of the soil and the availability of nutrients in the soil or crops. It is also necessary to exclude any genetically modified micro-organisms for such uses, and to bring the provisions concerning the use of livestock manure in line with the provisions related thereto in part B, section 7 of this Annex.(2) In accordance with the procedure provided for in Article 7(4) of Regulation (EEC) No 2092/91, certain Member States have submitted information in view of the inclusion of certain products in Annex II or in view of amending certain provisions in this Annex.(3) The amendments of Annex II concern products which were in common use before the adoption of Regulation (EEC) No 2092/91 according to the codes of practice on organic farming followed in the Community and, therefore, are in accordance with the provisions of Article 7(1a) of that Regulation. The amendments for certain of these products are urgent in the light of the upcoming agricultural season.(4) It appeared that "glycerol", "silicon dioxide" and "isopropanol" are essential for the preparation of certain foodstuffs. These products can therefore be included in Annex VI taking into account the requirements of Article 2 of Commission Regulation (EEC) No 207/93(3), as amended by Regulation (EC) No 345/97(4), defining the content of Annex VI to Regulation (EEC) No 2092/91.(5) It is necessary to clarify in the "General principles" of Annex VI that the practice of smoking is accepted in the preparation of foodstuffs from organic production.(6) It is necessary to bring the provisions in Annex VI, with regard to genetically modified organisms and products derived from such organisms, in line with the overall prohibition accepted in the context of Council Regulation (EC) No 1804/1999(5).(7) It is appropriate to introduce for certain products minor technical or editorial amendments. It is also necessary to introduce certain editorial amendments to take into account amendments of Regulation (EC) No 1804/1999.(8) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and VI to Regulation (EEC) No 2092/91 shall be amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply forthwith. However, the provisions of Annex I, part headed "A. PLANT AND PLANT PRODUCTS", points 2.1 and 2.2, to Regulation (EEC) No 2092/91, shall apply from 24 August 2000.The product "animal charcoal" listed in Annex II, part A, of Regulation (EEC) No 2092/91, before the date of entry into force of this Regulation, may continue to be used under the previously applicable conditions until existing stocks are exhausted but not later than 30 September 2000.The product "calcium carbonates" listed in Annex VI to Regulation (EEC) No 2092/91, under more restrictive conditions than those before the date of entry into force of this Regulation, may continue to be used under the previously applicable conditions until existing stocks are exhausted but not later than 30 September 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 48, 19.2.2000, p. 1.(3) OJ L 25, 2.2.1993, p. 5.(4) OJ L 58, 27.2.1997, p. 8.(5) OJ L 222, 24.8.1999, p. 1.ANNEXI. In Annex I to Regulation (EEC) No 2092/91, point 2 of the part headed "A. PLANT AND PLANT PRODUCTS" is replaced by the following text: "2.1. The fertility and the biological activity of the soil must be maintained or increased, in the first instance, by:(a) cultivation of legumes, green manures or deep-rooting plants in an appropriate multi-annual rotation programme;(b) incorporation of livestock manure from organic livestock production in accordance with the provisions and within the restrictions of part B, point 7.1, of this Annex;(c) incorporation of other organic material, composted or not, from holdings producing according to the rules of this Regulation.2.2. Other organic or mineral fertilisers, mentioned in Annex II, may, exceptionally, be applied, as a complement to the extent that:- adequate nutrition of the crop being rotated or soil conditioning are not possible by the methods set out under (a), (b) and (c) of the preceding subparagraph,- with regard to the products in Annex II referring to manure and/or animal excrements: these products may only be used to the extent that, in combination with the livestock manure referred to in point 2(1)(b) above, the restrictions as referred to in part B, section 7.1, of this Annex are satisfied.2.3. For compost activation appropriate plant-based preparations or preparations of micro-organisms, not genetically modified in the meaning of point 12 of Article 4 may be used. So-called "biodynamic preparations" from stone meal, farmyard manure or plants may also be used for the purposes covered by this paragraph and by paragraph 2.1.2.4. Appropriate preparations of micro-organisms, not genetically modified in the meaning of point 12 of Article 4 and permitted in general agriculture in the Member State concerned, may be used to improve the overall condition of the soil or the availability of nutrients in the soil or in the crops, where the need for such use has been recognised by the inspection body or inspection authority."II. Annex II to Regulation (EEC) No 2092/91 is amended as follows:1. The part headed "A. FERTILISERS AND SOIL CONDITIONERS" is amended as follows: (a) The introductory paragraph between the heading and the table is replaced by the following: "General conditions for all the products:- use only in accordance with provisions of Annex I,- use only in accordance with the provisions of the legislation on placing on the market and use of the products concerned applicable in general agriculture in the Member State where the product is used."(b) In the table, for the product "products or by-products of animal origin as below" the product "animal charcoal" is deleted.(c) In the table, the provisions concerning the inclusion of "Potassium sulphate containing magnesium salt" are replaced by the following: ">TABLE>"2. In the part headed "B. PESTICIDES" the tables under "1. Products for plant protection" are amended as follows: (a) In the table headed "I. Substances of crop or animal origin" the provisions concerning the inclusion of "azadirachtin extracted from Azadirachta indica (Neem tree)" are replaced by the following: ">TABLE>"(b) In the table headed "III. Substances to be used only in traps and/or dispensers" the provisions concerning the inclusion of "pheromones" are replaced by the following: ">TABLE>"(c) In the table headed "IV. Other substances from traditional use in organic farming" the provisions concerning the inclusion of "lime sulphur (calcium polysulphide)" are replaced by the following: ">TABLE>"III. Annex VI to Regulation (EEC) No 2092/91 is amended as follows:1. The first sentence of the third paragraph of the part entitled "General principles" is replaced by the following text: "Notwithstanding reference to any ingredient in Sections A and C or any processing aid in Section B, any processing practice, such as smoking, shall be carried out and any ingredient or such processing aid shall be used only in accordance with relevant Community legislation and/or national legislation compatible with the Treaty and, in the absence thereof, in accordance with the principles of good manufacturing practice for foodstuffs."2. Section A is amended as follows: (a) The heading is replaced by the following: "SECTION A - INGREDIENTS OF NON-AGRICULTURAL ORIGIN (REFERRED TO IN ARTICLE 5(3)(c) AND ARTICLE 5(5a)(d) OF REGULATION (EEC) No 2092/91)"(b) In the table the provisions concerning the inclusion of "E 170 Calcium carbonates" are replaced by the following: ">TABLE>"(c) In the table the following product and specific conditions related thereto are inserted after "E 416 Karaga gum": ">TABLE>"(d) In the table the provisions concerning the inclusion of "E 516 Calcium sulphate" are replaced by the following: ">TABLE>"(e) In the table the following product and specific conditions related thereto are inserted after "E 524 Sodium hydroxide" : ">TABLE>"(f) In subsection A.4. "Micro-organism preparations" point (ii) is deleted.3. Section B is amended as follows: (a) The heading is replaced by the following: "SECTION B - PROCESSING AIDS AND OTHER PRODUCTS WHICH MAY BE USED FOR PROCESSING OF INGREDIENTS OF AGRICULTURAL ORIGIN FROM ORGANIC PRODUCTION, REFERRED TO IN ARTICLE 5(3)(d) AND ARTICLE 5(5a)(e) OF REGULATION (EEC) No 2092/91"(b) In the table the following product and conditions related thereto are inserted after "sulphuric acid" : ">TABLE>"(c) The text at the end of the section entitled "Preparations of micro-organisms and enzymes" is replaced by the following text: "Preparations of micro-organisms and enzymes:Any preparations of micro-organisms and enzymes normally used as processing aids in food processing, with the exception of micro-organisms genetically modified within the meaning of Article 2(2) of Directive 90/220/EEC, and with the exception of enzymes derived from genetically modified organisms within the meaning of Article 2(2) of Directive 90/220/EEC."4. In Section C, subsection C.2.2 , the inclusion of "beet sugar" is replaced by: "Beet sugar, until 1.4.2003 only".